               Case 1:14-cv-02953-PAE Document 349 Filed 12/12/19 Page 1 of 1
                Case 1:14-cv-02953-PAE Document 348 Filed 12/11/19 Page 1 of 1


                        ROTHMAN, SCHNEIDER, SOLOWAY & STERN,                     LLP
                                                Attorneys at Law
                                         l 00 Lafayette Street, Suite 501
                                             New York, NY 10013

fRANKl.lN A. ROTHMAN                                                                 Tel: (212) 571-5500
JEREMY SCHNEIDER                                                                     Fax: (212) 571-5507
ROBERT   A.   SOLOWAY
DAVID STERN


RACHEL l'ERILW

                                                                       December 11, 2019

 BY ECF

Hon_ Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                        Re: Doe v. James Cappiello
                            14 Civ. 2953 (PAE)

Dear Judge Engelmayer:

      With no objection from plaintiffs' counsel, by Blair Alborn and
Nathan Richards, I write to request permission to re-file defendant James
Cappiello's Memorandum of Points and Authorities in Support of Motions
in Limine to add the defense Table of Authorities which was not included
due to oversight, and to change minor pagination errors in the Table of
Contents.   Ih no way at all is any content of the Memorandum being
altered, cort~cted, amended or changed.

          Thank you for your attention to this matter.



                                                                     rtt!;J;t
cc: All Counsel
    (By ECF)
                                                                     ~rt     A~=r
Granted.
SO ORDERED.



                        United States District Judge
